Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 1, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158519(16)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  GARY LENTZ,                                                                                                          Justices
           Petitioner-Appellant,
                                                                      SC: 158519
  v                                                                   COA: 342907
                                                                      Ingham CC: 17-000431-AA
  DEPARTMENT OF CORRECTIONS,
             Respondent-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion to waive fees is GRANTED as to this case
  only.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 1, 2018

                                                                                Clerk